Case 1:14-cv-00719-JFB-SRF Document 76 Filed 11/13/18 Page 1 of 1 PageID #: 690



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


HARTIG DRUG COMPANY INC.,

                      Plaintiff,                              1:14CV719
   v.

SENJU PHARMACEUTICAL CO. LTD.,                                JUDGMENT
KYORIN PHARMACEUTICAL CO., LTD.,
AND ALLERGAN, INC.,

                     Defendants.


        Pursuant to the order approving final class action settlement entered this date

and the parties’ Settlement Agreement (D.I. 55-1), a judgment of dismissal is entered in

this action.

        Dated this 9th day of November, 2018.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
